Citation Nr: 1106326	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  07-22 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1984 to 
December 1988.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.  


FINDING OF FACT

There has been no demonstration by competent medical,  nor 
competent and credible lay, evidence of record, that the 
Veteran's bilateral hearing loss, which was initially 
demonstrated years after service, is causally related to the 
Veteran's active service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in, or 
aggravated by, active service, nor may it be presumed (as an 
organic disease of the nervous system), to have been so incurred 
or aggravated. 38  U.S.C.A. §§ 1101, 1131, 1154, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
it will assist in substantiating or that is necessary to 
substantiate the elements of the claim as reasonably contemplated 
by the application.  This includes notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In VA correspondence to the Veteran in May 2006, VA informed him 
of what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  The 
notice also informed the Veteran as to the law pertaining to the 
assignment of a disability rating and effective date as the Court 
required in Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that compliance with 38 U.S.C.A. § 5103 required that VCAA notice 
be provided prior to an initial unfavorable agency of original 
jurisdiction decision.  Because the VCAA notice was completed 
prior to the initial AOJ adjudication denying the claim, the 
timing of the notice does comply with the express requirements of 
the law as found by the Court in Pelegrini.  

The VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).  The Board finds the VCAA notice requirements 
have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the 
Veteran's service treatment records (STRs), VA medical records, 
and the Veteran's statements in support of his claim.  The Board 
has carefully reviewed the statements and concludes that there 
has been no identification of further available evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim for 
which VA has a further duty to obtain.  

A VA examination and opinion with respect to the issue on appeal 
was obtained in June 2006.  38 C.F.R. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examination/opinion obtained in this case 
is adequate.  It considers the pertinent evidence of record, to 
include the Veteran's STRs, statements of the Veteran regarding 
in-service and post service acoustic trauma, and audiological 
testing results.  Rationale was provided for the opinion 
proffered.  The Board notes that, in Martinak v. Nicholson, 21 
Vet. App. 447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  In the VA examination report, the examiner noted that 
the Veteran reported that he has difficulty hearing in background 
noise.  Thus, it is established that the VA examiner did consider 
the functional effects caused by the hearing disability.

The Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further development 
is required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.  

Legal criteria

Service connection- in general

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury."  Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court 
held that, in some cases, lay evidence will be competent and 
credible evidence of etiology.  Whether lay evidence is competent 
in a particular case is a question of fact to be decided by the 
Board in the first instance.  The Court set forth a two-step 
analysis to evaluate the competency of lay evidence.  First, 
Board must first determine whether the disability is the type of 
injury for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record-including, if the Board so chooses, the fact that the 
Veteran has not provided any in-service record documenting his 
claimed injury -to determine whether to grant service 
connection.  The Board observes that this Federal Circuit 
decision is nonprecedential.  However, see Bethea v. Derwinski, 2 
Vet. App. 252, 254 (1992) [a non-precedential Court decision may 
be cited "for any persuasiveness or reasoning it contains"].  The 
Board believes that if Bethea applies to the utility of Court 
decisions, it surely applies to the utility of a decision of a 
superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 
2009).  

Where a Veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and hearing loss disability, as an organic disease of the 
nervous system, becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred in 
or aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2010).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2010).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire record, 
but does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, and 
the Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

The Veteran avers that he has bilateral hearing loss as a result 
of active service.  The first element of a claim for service 
connection is that there must be evidence of a current 
disability. 

The evidence of record includes a June 2006 VA examination 
report.  The report revealed that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
45
45
55
LEFT
30
30
45
40
45

The June 2006 VA examination report reflects that the Veteran 
does have current bilateral hearing loss disability for VA 
purposes.  38 C.F.R. § 3.385.

The second element of a claim for service connection is medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease.  The 
Veteran's active duty STRS are negative for any complaints of, or 
treatment for, hearing loss.  The Veteran's DD 214 indicates that 
he was an analog display indicator and test console technician.  
It is noted that he had approximately 16 months of sea service.  
The Board finds that exposure to acoustic trauma in service on a 
sea vessel is consistent with the circumstances of the Veteran's 
service.  38 U.S.C.A. § 1154(a) (West 2002).  As such, the Board 
finds that the second element of a service connection claim, 
injury in service, has been met.

The third requirement for service connection is competent 
credible evidence of a nexus between the current disability and 
the in-service disease or injury.  The Board finds, for the 
reasons noted below, that the third requirement for service 
connection has not been met.  

As noted above, the claims file includes a June 2006 VA 
examination report.  The report reflects that the Veteran 
reported noise exposure in service and post service noise 
exposure as a building maintenance supervisor.  The examiner 
opined that it was less likely than not that the Veteran's 
bilateral hearing loss disability is causally related to active 
service.  The examiner's opinion was based, in part, on the 
Veteran's STRs.  

The Veteran's February 1984 report of medical examination for 
enlistment purposes reflects that audiometric testing results 
were as follows




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
5
LEFT
5
0
0
5
5

Audiometric testing performed in December 1984, two days after 
the Veteran entered active service, reflects the following 
results:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
0
0
0
5

The Veteran's November 1988 report of medical examination for 
separation purposes reflects that audiometric testing results 
were as follows




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
5
5
10
10

In his November 1988 report of medical history for separation 
purposes, the Veteran reported that he had never had ear trouble 
or hearing loss.  

In Hensley v. Brown, 5 Vet. App. 155, 157 (1993) the Court held 
that the threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing loss.  
Thus, based on audiometric results, the Veteran's hearing at 
separation was normal.  The Board notes that there was a shift in 
some of the thresholds; however, the Veteran's hearing was still 
well within normal limits.  Moreover, after reviewing the claims 
folder, the June 2006 VA examiner did not identify any clinically 
significant change in hearing ability during service.

The Board acknowledges that VA regulations do not necessarily 
preclude service connection for hearing loss that first met the 
38 C.F.R. § 3.385 requirements after service.  Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).  However, in the present claim, 
there is no clinical opinion, or credible continuity of 
symptomatology, which supports a causal relationship between the 
Veteran's current hearing loss disability and active service.  
While the regulation does not necessarily preclude service 
connection when hearing loss first meets the regulation's 
requirements after service, it also does not hold that service 
connection is warranted, or mandatory, for hearing loss 
disability even in the absence of a competent credible clinical 
nexus opinion or credible continuity of symptomatology.

The Board notes that the Veteran is competent to attest to 
factual matters of which he has first-hand knowledge (e.g., 
hearing loss).  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  To this extent, the Board finds that the Veteran is 
competent to report that he has current hearing loss.  However, 
the Board finds that any statement by the Veteran that he has had 
hearing loss since service is less than credible when considered 
with the record as a whole.  Not only do the STRs reflect normal 
hearing upon separation, but the Veteran specifically denied 
hearing loss on his separation report of medical history.  In an 
April 2006 statement, the Veteran stated that when he separated 
from the service, he "signed off and went home" rather than 
being put on "medical hold" for being "tone deaf".  The Board 
finds such a statement to be less than credible.  While the 
Veteran could plausibly have lied on his report of medical 
history, his audiometric results are based on a mechanic device 
testing of his hearing acuity.  Thus, he could not have just 
"signed off" on his hearing and could not have plausibly 
performed within normal limits on a hearing test if he could not 
actually hear well.

The Board also notes that in May 2000, the Veteran filed a claim 
for VA compensation for a right shoulder injury and right forearm 
injury.  The Board finds that if the Veteran were experiencing 
hearing loss at that, it would have been reasonable for him to 
have filed a claim for such when he filed his other claims; he 
did not do so.

The earliest clinical evidence of hearing loss is 2006, 
approximately 18 years after separation from service.  The lapse 
of time between service separation and the earliest documentation 
of current disability is a factor for consideration in deciding a 
service connection claim. See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

The Veteran avers that if speech recognition tests had been 
performed at the time of his discharge, they may have reflected a 
hearing loss disability at that time.  Such a contention is pure 
speculation and may not form the basis for a grant of service 
connection.  In addition, the Veteran states that his STRs show 
loss of hearing; however, the STRs show hearing within normal 
limits at separation.  

In sum, there is no clinical evidence that the Veteran's hearing 
loss disability is causally related to active service.  The only 
clinical etiology opinion with regard to the Veteran's hearing 
loss is against any such finding.  The Veteran has not been shown 
to possess the requisite training or credentials needed to render 
a competent opinion as to medical diagnosis or causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  Espiritu supra.  There is 
also no competent credible evidence of continuity of 
symptomatology since service.  

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against a grant of service connection for 
bilateral hearing loss disability because the third criterion for 
service connection has not been met.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


